DETAILED ACTION
	The following is a response to the amendment filed 6/1/2022 which has been entered.
Response to Amendment
	Claims 13-31 are pending in the application.
	-The drawing objection has been withdrawn due to applicant amending Figure 2 and the specification accordingly, the drawing has been approved.
	-The specification objection has been withdrawn due to applicant amending under list of reference signs accordingly.
	-The 112 (a) and (b) rejections have been withdrawn due to applicant amending claims 13, 17, 19, 21, 23 and 30 accordingly.
Allowable Subject Matter
Claims 13-31 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-Claim 28, line 3, “obtain wheel speed values representing wheel speeds of the motor vehicle and” has been deleted.
-Claim 28, line 4, after “signals”, the recitation “of the first wheel speed value and the second wheel speed value” has been inserted.
Based on the amendment to claim 17 which overcame the 112(b) rejection, applicant seems to have overlooked amending or even clarifying claim 28 which was part of the same rejection.

 The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 13) a method for controlling torque of an electric motor in a driveline of vehicle having a first side shaft for driving a first wheel, a second side shaft for driving a second wheel, a first clutch associated with the first shaft, a second clutch associated with the second shaft, and a drive member arranged in a path between the motor and at least one of the first and second clutches; the method is obtaining a drive speed value representing the speed of the drive member; obtaining a first wheel speed value of the first wheel; obtaining a second wheel speed value of the second wheel; determining a transmittable first clutch torque for first clutch as a function of the first wheel value relative to the drive speed value; and determining a transmittable second clutch torque for the second clutch as a function of the second wheel value relative to the drive value; determining a smaller one of the transmittable first and second clutch torques; obtaining a vehicle speed value and determining that the speed value is one of above or below a predetermined speed threshold value; and selecting one of a high torque mode or a low torque mode according to the value being below the threshold or above threshold; wherein in the high mode a motor torque generated by the motor is provided without being limited; and in the low mode the motor torque is less than twice the smaller one of the transmittable first and second clutch torques, plus an additional torque of up to 50% of a maximum generatable torque of the motor and in combination with the limitations as written in claim 13.
-(as to claim 21) a driveline assembly for a motor vehicle having an electric motor, a first side shaft for driving a first wheel, a second side shaft for driving a second wheel, a controllable first friction clutch which controls a torque transmittable by the first shaft, a controllable second friction clutch which controls a torque transmittable by the second shaft, and a drive member arranged in a path between the motor and at least one of the first and second clutch; and an electronic control unit configured to obtain a first wheel speed value representing the speed of a first wheel, a second wheel speed value representing the speed of a second wheel, and a drive speed value representing the speed of the drive member; obtain the drive speed value of the drive member; obtain the first wheel speed value of the first wheel; obtain the second wheel speed value of the second wheel; determine a transmittable first clutch torque for the first clutch as a function of the first speed value relative to the drive speed value; and determine a transmittable second clutch torque for the second clutch as a function of the second speed value relative to the drive value; determine a smaller one of the transmittable first and second clutch torques; obtain a vehicle speed value and comparing the speed value with a predetermined speed threshold value; if the speed value is below the threshold: control the motor in a high torque mode such that a motor torque generated by the motor is provided without being limited; if the speed value is above the threshold: control the motor in a low torque mode such that the torque is less than twice the smaller one of the transmittable first and second clutch torques, plus additionally up to 50% of a maximum generatable torque of the motor and in combination with the limitations as written in claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-EP2353916A1 describes a clutch torque control based on first and second wheel speeds (abstract). This prior art was cited in the corresponding EP3625075 search report as a novelty art, however, it is unclear from the report how the art meets the limitations in combination with lacking what the examiner considers the allowable subject matter to be in this application. Further, the corresponding EP application prosecution shows that the art was never used in written opinion prior to grant of claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        June 3, 2022